     Case 3:17-cv-01715-MMA-MDD Document 61 Filed 09/09/20 PageID.334 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    MICHAEL LAMAR PRESSLEY,                             Case No. 17cv1715-MMA (MDD)
12                                       Plaintiff,
                                                          ORDER GRANTING PLAINTIFF’S
13                         vs.                            COUNSEL’S UNOPPOSED MOTION
                                                          TO WITHDRAW AS COUNSEL OF
14
                                                          RECORD
15    M. PACHECO,
16                                     Defendant.         [Doc. No. 60]
17
18
19           Plaintiff Michael Lamar Pressley, proceeding pro se and in forma pauperis, filed a
20    Second Amended Complaint (“SAC”) pursuant to 42 U.S.C. § 1983 alleging violations of
21    his Eighth and Fourteenth Amendment rights by Defendant Pacheco. See Doc. No. 41.
22    Defendant has answered Plaintiff’s allegations and the parties have commenced the
23    discovery phase of litigation. See Doc. Nos. 52, 53. On August 12, 2020, Douglas S.
24    Gilliland, Esq., of the Gilliland Firm, appeared as counsel of record for Plaintiff. See
25    Doc. No. 57. Mr. Gilliland now moves to withdraw as counsel of record based on
26    Plaintiff’s precedent retention of counsel from the firm of Trial Lawyers for Justice. See
27    Doc. No. 60. Mr. Gilliland’s motion is unopposed. See Doc. No. 60-1, Gilliland Decl. ¶¶
28    6-8.
                                                      1
                                                                                17cv1715-MMA (MDD)
     Case 3:17-cv-01715-MMA-MDD Document 61 Filed 09/09/20 PageID.335 Page 2 of 2



1           Upon due consideration, good cause appearing, the Court GRANTS Plaintiff’s
2     counsel’s motion to withdraw as counsel of record. The Clerk of Court is directed to
3     terminate Mr. Gilliland as counsel of record for Plaintiff as of the date this Order is filed.
4     Plaintiff once again will proceed in this matter pro se until such time that attorneys
5     associated with the firm of Trial Lawyers for Justice file a Notice of Appearance as
6     counsel of record for Plaintiff. To the extent attorneys associated with the firm intend to
7     appear on Plaintiff’s behalf, the Court recommends they file their Notice of Appearance
8     forthwith.
9           Finally, the Court DIRECTS Mr. Gilliland to provide a copy of this Order to
10    Plaintiff. The Court reminds Plaintiff that while he proceeds pro se he must comply with
11    Civil Local Rule 83.11 and “keep the court and opposing parties advised as to current
12    address.” CivLR 83.11.b.
13          IT IS SO ORDERED.
14    DATE: September 9, 2020                 _______________________________________
                                              HON. MICHAEL M. ANELLO
15
                                              United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     2
                                                                                  17cv1715-MMA (MDD)
